—In an action to foreclose a mortgage, the defendant Daan Properties, Inc., appeals, and the defendants Oran Bushey and Dana Bushey purportedly appeal, from so much of an order of the Supreme Court, Suffolk County (Hall, J.), dated July 23, 1997, as denied their motion to vacate the judgment of foreclo*440sure and sale and to dismiss the complaint insofar as asserted against them.
Ordered that the purported appeal of Oran Bushey and Dana Bushey is dismissed; and it is further,
Ordered that the order is affirmed insofar as appealed from by the defendant Daan Properties, Inc.; and it is further,
Ordered that the respondent is awarded one bill of costs.
To the extent that the motion which led to the order appealed from sought to vacate the judgment of foreclosure and sale and to dismiss the action insofar as asserted against the appellant Daan Properties, Inc., it was properly denied (see, CPLR 5015 [a]). The question of whether the defendants Oran Bushey and Dana Bushey were entitled to vacate the judgment and to dismiss the action insofar as asserted against them is not properly before us since they did not appeal from the order (see, CPLR 5515; Hecht v City of New York, 60 NY2d 57; Ozturk v Taskiran, 245 AD2d 355), and, accordingly, their purported appeal must be dismissed. Rosenblatt, J. P., Santucci, Friedmann and McGinity, JJ., concur.